internal_revenue_service number release date index number ------------------------- --------------------- -------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-147090-09 date date legend oldco ----------------------------------------------------------- --------------------------------------------------- ---------------------- acquiring --------------------------------------------------------------- --------------------------------------------------- --------------------------------------- h w c statea countryb year1 ------------------------------------- ------------------------------------ ---------------------------------------------------------- -------------- -------- ------- businessa ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------- dear ---------- this letter responds to your representative’s letter of date requesting rulings as to the federal_income_tax consequences of a proposed plr-147090-09 transaction the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and that were accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings however verification of the information representations and other data may be required as part of the audit process summary of facts oldco a state a corporation that uses the accrual_method of accounting and a calendar_year is a holding_company whose main asset is stock in acquiring oldco has outstanding a single class of stock oldco stock over --- of the oldco stock is held by three shareholders h w and c all of oldco’s previously outstanding warrants have now expired acquiring a statea corporation that uses the accrual_method of accounting and a calendar_year is engaged in businessa acquiring has outstanding voting common_stock acquiring stock all of which is held by oldco in addition acquiring has outstanding convertible preferred_stock and convertible debt both convertible into acquiring stock this convertible preferred_stock and debt are not held by oldco the acquiring stock held by oldco is over --- but under --- of the value of all the outstanding_stock in acquiring prior transaction in year1 oldco distributed stock in a subsidiary to certain oldco shareholders in exchange for oldco stock the subsidiary was directly or indirectly engaged in business in countryb proposed transactions step i stock to various persons including w in exchange for cash oldco stock issuance oldco will issue additional shares of oldco step ii receives to pay liabilities liability payments oldco will use some or all of the cash it the merger oldco will merge with and into acquiring in accord step iii with applicable statea law with acquiring surviving and with acquiring receiving all the assets and liabilities of oldco the separate corporate existence of oldco will cease the shareholders of oldco including those persons who plr-147090-09 became shareholders in step i the oldco shareholders will receive solely acquiring stock plus cash in lieu of fractional shares fractional shares in exchange for their oldco stock within the next year acquiring expects to substantially increase its capital through the issuance of shares of preferred_stock to unrelated investors in an unrelated future transaction future transaction future transaction representations a the prior transaction was consummated prior to any plan being established any commitments being made or any agreements being entered into with regard to the proposed transactions b at the time the proposed transactions are consummated there will be no plan established no commitments made and no agreements entered into with regard to any other transaction including the future transaction c the step i oldco stock issuance will be at fair_market_value for each shareholder the amount of cash transferred to oldco will approximately equal the value of the oldco stock received in exchange therefor d the step ii liability payments will be payments by oldco of oldco liabilities none of any liabilities being paid_by oldco are primarily liabilities of any person other than oldco e at the time that the step iil merger is undertaken oldco’s only outstanding_stock will be oldco stock at such time oldco will have outstanding no debt or convertible securities warrants or options or any other type of right where such interest in oldco in actuality constitutes an equity_interest in oldco f under applicable state law none of the holders of oldco stock will have dissenter’s rights g acquiring will acquire all the outstanding_stock in oldco solely in exchange for acquiring stock and cash for fractional share interests h the fair_market_value of the acquiring stock and cash for fractional share interests received by each oldco shareholder will be approximately equal to the fair_market_value of the oldco stock surrendered by such oldco shareholder in exchange therefor plr-147090-09 i at least forty percent --- of the proprietary interest in oldco will be exchanged in the reorganization for a proprietary interest in acquiring that will be preserved within the meaning of sec_1_368-1 of the income_tax regulations j at the time the step iii merger is undertaken oldco will have no assets other than stock in acquiring and possibly some cash k there is no plan or intention by acquiring or through any person related to acquiring within the meaning of sec_1_368-1 to either directly or indirectly purchase any of the acquiring stock issued in the step iii merger other than the cash for fractional share interests l acquiring oldco and each of the oldco shareholders will each pay his her or its own expenses_incurred in connection with each of the proposed transactions m acquiring will neither pay nor assume either directly or indirectly any liabilities of the oldco shareholders n neither oldco nor acquiring is or will be an investment_company as defined in sec_368 and iv o none of the acquiring stock is being received by an oldco shareholder as a creditor employee or in any capacity other than as a holder of oldco stock p the receipt of cash by an oldco shareholder in lieu of receiving a fractional share will be the result of the exchange ratio which was negotiated without seeking to maximize the issuance of fractional shares neither the use of fractional shares or the amount of fractional shares or the payment of cash for fractional share interests was separately bargained for the payment of cash for fractional share interests is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and having fractional shares outstanding the total amount of cash that acquiring will pay for fractional share interests in the entire transaction is less than one percent of the total fair_market_value of all the shares of acquiring stock being issued in the step iii merger q oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the internal_revenue_code r the proposed transactions are being undertaken for business purposes of acquiring and oldco including simplifying capital structure and reducing filing_requirements plr-147090-09 s immediately prior to the step iii merger the fair_market_value of the assets of oldco will exceed the sum of its liabilities if any plus the liabilities if any to which its assets are subject t u there is no indebtedness existing between oldco and acquiring acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock in oldco v during the 5-year period prior to step iii i neither acquiring nor any person related to acquiring within the meaning of sec_1_368-1 will have acquired stock in oldco with consideration other than acquiring stock ii neither oldco nor any person related to oldco as defined in sec_1_368-1 without regard to sec_1_368-1 will have acquired oldco stock with consideration other than stock in oldco or stock in acquiring and iii oldco will have made no distributions either directly or indirectly to its shareholders other than ordinary normal regular dividend distributions pursuant to oldco’s historic dividend practice w acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of oldco acquired in the step iii merger x there are no liabilities of oldco that will be assumed within the meaning of sec_357 by acquiring nor are there any liabilities to which the assets transferred by oldco to acquiring will be subject y following the proposed transactions acquiring will continue its historic_business or use a significant portion of its historic_business_assets in a business z oldco will distribute the stock securities and other_property it receives in the step iii merger and its other properties in pursuance of the plan_of_reorganization rulings based solely on the information submitted and the representations set forth above we rule as follows the step iii merger pursuant to applicable state law as described above of oldco into acquiring with acquiring surviving is a reorganization within the meaning of sec_368 oldco and acquiring will each be a_party_to_a_reorganization within the meaning of meaning of sec_368 no gain_or_loss will be recognized by oldco upon the transfer of all its assets to acquiring solely in exchange for acquiring stock including fractional shares and the assumption of oldco liabilities if any by acquiring sec_361 and sec_357 plr-147090-09 no gain_or_loss will be recognized by acquiring upon its receipt of oldco’s assets in exchange for acquiring stock including fractional shares sec_1032 no gain_or_loss will be recognized to oldco on the distribution of acquiring stock including fractional shares to the oldco shareholders in the reorganization sec_361 under sec_381 and sec_1_381_a_-1 the taxable_year of oldco will end on the effective date of the reorganization and acquiring will succeed to and take into account the oldco items described in sec_381 subject_to the provisions and limitations of sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder no gain_or_loss will be recognized by an oldco shareholder on the exchange of its oldco stock for acquiring stock including any fractional share in the step iii merger the payment of cash to an oldco shareholder in lieu of receiving a fractional share of acquiring stock will be treated for federal_income_tax purposes as if the fractional share was distributed as part of the merger and subsequently redeemed by acquiring these cash payments will be treated as distributions in full payment in exchange for the stock redeemed as provided in sec_302 see revrul_66_365 1966_2_cb_116 for each oldco shareholder such shareholder’s basis in the acquiring stock received including any fractional share will be equal to the basis of the oldco stock surrendered by such shareholder in exchange therefor sec_358 for each oldco shareholder the shareholder’s holding_period for the acquiring stock including any fractional share received will include the period during which such shareholder held the oldco stock exchanged therefor provided such oldco stock is held as a capital_asset in the hands of such shareholder on the date of the exchange sec_1223 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter in particular opinion is expressly reserved with regard to the prior transaction the future transaction and steps i and ii of the proposed transactions furthermore no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings plr-147090-09 procedural statements this private_letter_ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax returns of each taxpayer involved for the taxable_year s in which the transactions are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-147090-09 of this ruling letter pursuant to a power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely _douglas c bates__________ douglas c bates assistant to the branch chief branch office of associate chief_counsel corporate cc
